Name: Commission Regulation (EEC) No 3019/93 of 29 October 1993 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: tariff policy;  trade;  processed agricultural produce;  economic policy;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31993R3019Commission Regulation (EEC) No 3019/93 of 29 October 1993 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance Official Journal L 270 , 30/10/1993 P. 0058 - 0059 Finnish special edition: Chapter 3 Volume 53 P. 0129 Swedish special edition: Chapter 3 Volume 53 P. 0129 COMMISSION REGULATION (EEC) No 3019/93 of 29 October 1993 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balanceTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), as last amended by Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 2026/92 of 22 July 1992 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance (3), as amended by Regulation (EEC) No 1922/93 (4), fixes the forecast supply balance for olive oil for Madeira for the period of 1 November 1992 to 31 October 1993; whereas, in order to permit supplies of olive oil to be made to Madeira during the 1993/94 marketing year, a forecast supply balance must be established for the period 1 November 1993 to 31 October 1994; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2026/92 is hereby amended as follows: 1. in the first subparagraph of Article 1 (1), '1 November 1992 to 31 October 1993' is replaced by '1 November 1993 to 31 October 1994'; 2. Article 1 (2) is replaced by the following paragraph: '2. Pursuant to Article 3 (2) of Regulation (EEC) No 1600/92 the aid granted on olive oil of Community origin under the specific supply arrangements for Madeira shall be equal, for each type of oil, to the average of the export refund amounts set for oil in small containers in the course of the month preceding that of submission of the certificate application plus ECU 1 per 100 kg.'; 3. the Annex is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 1. (2) OJ No L 180, 23. 7. 1993, p. 26. (3) OJ No L 207, 23. 7. 1992, p. 18. (4) OJ No L 174, 17. 7. 1993, p. 20. ANNEX Forecast supply balance for the Madeira for olive oil for the period 1 November 1993 to 31 October 1994 "(in tonnes) "" ID="01">1509 10 90 100> ID="02">Virgin olive oil in immediate containers holding no more than 5 litres> ID="03">100"> ID="01">1509 10 90 900> ID="02">Virgin olive oil in immediate containers holding more than 5 litres> ID="03">-"> ID="01">1509 90 00 100> ID="02">Olive oil (Riviera) in immediate containers holding no more than 5 litres> ID="03">550"> ID="01">1509 90 00 900> ID="02">Olive oil (Riviera) in immediate containers holding more than 5 litres> ID="03">-"> ID="01">1510 00 90 100> ID="02">Olive-residue oil in immediate containers holding no more than 5 litres> ID="03">-"> ID="01">1510 00 90 900> ID="02">Olive-residue oil in immediate containers holding more than 5 litres> ID="03">- "> ID="02">Total > ID="03">650 ">